    Case 20-11139-1-rel           Doc 211 Filed 05/13/21 Entered 05/13/21 11:28:52                  Desc
                                     Main Document     Page 1 of 1

                                       United States Bankruptcy Court
                                       Northern District of New York
                                                All Divisions

                   This Form Is To Be Used For Motion 1 Calendar Only.
Case Name: In re Interstate Commodities, Inc.

Case No.: 20-BK-11139

Division: Albany

Adversary Proceeding No. (if applicable):


           Adjournment Request 2 for Hearing on Motion at Docket No.:              133
                                                     Parties have reached a settlement. 9019 motion set for hearing on
           Reason for Adjournment Request:
                                                    June 9, 2021.
           Original Return Date of Motion: 3/3/2021

           Number of prior adjournment request that have been made             3

           Notification of Withdrawal of            Motion;        Opposition/Response;    Other:
           at Docket No.:

           Notification of Settlement of Motion at Docket No.:

Date of Hearing: 5/19/2021

Requested Adjourned Hearing Date: 6/9/2021

Requesting Attorney’s Name, Office Address, Phone and Email Address:
  Jacob H. Marshall (admitted pro hac vice)
  Benesch, Friedlander, Coplan & Aronoff LLP
  71 South Wacker Drive, Suite 1600, Chicago, IL 60606
  312-624-6396; JMarshall@Beneschlaw.com
Consent of All Parties Obtained?      Yes       No - Absent compelling reasons,
adjournments will not be granted without the consent of all parties.

Cc:
          This Form Must Be E-Filed Not Later Than 2 p.m. on the Day Prior
           to the Hearing. When E-Filing, This Form Must Be Linked to the
                  Motion to Which the Request/Notification Pertains.

1
    See www.nynb.uscourts.gov for the form relative to motion dates.
2
    If your request is denied, you will be notified by Chambers.
CH:LR9013A(11/05/2012)
